Exhibit 2.1 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (the “ Agreement ”), is entered into as of May 18, 2017, by andamong Primo Water Corporation, a Delaware corporation (the “ Company ”), New PW Holdco, Inc., a Delaware corporation (“ Holdco ”) and a direct, wholly owned subsidiary of the Company, and New PW Merger Sub, Inc., a Delaware corporation (“ Merger Sub ”) and a direct, wholly owned subsidiary of Holdco. RECITALS WHEREAS, on the date hereof, the Company has the authority to issue80,000,000 shares, consisting of: (i) 70,000,000 shares of Common Stock, par value $0.001per share (“ Company Common Stock ”), of which 29,911,084 shares are issued and outstanding; and (ii) 10,000,000 shares of Preferred Stock, par value $0.001per share (“ Company Preferred Stock ”), of which no shares are issued and outstanding. WHEREAS, immediately prior to the Effective Time (as defined below), Holdco will have the authority to issue80,000,000 shares, consisting of: (i) 70,000,000 shares of Common Stock, par value $0.001per share (“ Holdco Common Stock ”); and (ii) 10,000,000 shares of Preferred Stock, par value $0.001per share (“ Holdco Preferred Stock ” and, together with Holdco Common Stock, “ Holdco Stock ”), of which one thousand (1,000) shares of Holdco Common Stock will be issued and outstanding and owned by the Company. WHEREAS, as of the date hereof, Merger Sub has the authority to issue1,000 shares of common stock, par value $0.001per share (the “ Merger Sub Common Stock ”), of whichone hundred (100) shares are issued and outstanding on the date hereof and owned by Holdco. WHEREAS, as of the Effective Time, the designations, rights, powers and preferences, and the qualifications, limitations and restrictions, of the Holdco Common Stock and Holdco Preferred Stock will be the same as those of the Company Common Stock and Company Preferred Stock, respectively. WHEREAS, the Amended and Restated Certificate of Incorporation of Holdco and the Bylaws of Holdco, which will be in effect immediately following the Effective Time, contain provisions identical to the Sixth Amended and Restated Certificate of Incorporation of the Company (the “ Company Charter ”) and the Amended and Restated Bylaws of the Company (the “ Company Bylaws ”), in effect as of the date hereof and that will be in effect immediately prior to the Effective Time, respectively (other than as permitted by Section251(g) of the General Corporation Law of the State of Delaware (the “
